DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokai Rika LTD (JP2017090993) (Translation provided by Applicant)(Referred as Rika, hereafter).

As to claims 1 and 10, Rika discloses  a non-transitory computer readable storage medium having a program stored therein [0040] comprising: a control device comprising (Fig. 1A,1B (1), [0014]: a contact degree detection section (area determination unit (6)[0014] configured to detect a degree of contact  (contact area) [0014]between a target (operating finger (Fig. 2A, (81)) who operates a mobile object (Fig. 1A, (vehicle (9) [0013]), and a tactile sense provision section 

As to claim 2, Rika discloses,  in a case where the degree of contact falls below a threshold[0011, 0040, 0041], the tactile sense provision control section (7) changes the mode of the tactile stimulus in such a manner that the target has an increased sensitivity to the tactile stimulus[0011, 0036] (increases the vibration because it is difficult to feel the vibration when the contact area is small).

As to claim 3, Rika discloses in a case where the degree of contact falls below the threshold [0010, 0036, 0041] (increases the vibration because it is difficult to feel the vibration when the contact area is small), the tactile sense provision control section increases the sensitivity by changing at least one of intensity, provision time, provision interval, and number of times of provision of the tactile stimulus [0002, 0011,0029].

As to claim 4, Rika discloses the degree of contact includes area of the contact between the target (operating finger (Fig. 2A, (81)) and the tactile sense provision section (tactile sensation presentation unit (Fig. 1B, (5)). [0014].


As to claim 6, Rika discloses the tactile stimulus includes a vibratory stimulus [0028].

As to claim 7, Rika discloses the tactile sense provision control section ((Fig. 1B, (control unit (7) ) [0014]) causes the tactile sense provision section (tactile sensation presentation unit (Fig. 1B, (5)) to provide the tactile stimulus [0014] when an event to be announced occurs [0033. 0034] (during operation performed by operator).

As to claim 8, Rika discloses  the mobile object includes a real vehicle (Fig. 1A, (9).

As to claim 9, Rika discloses the tactile sense provision section (Fig. 1B, (6) is installed in a controller (Fig. 1B, (1)) [0014] to be used for the operation, an armrest (palm rest 10)[0014, 0015].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokai Rika LTD (JP2017090993) (Translation provided by Applicant).

As to claim 5, Rika further, discloses a tactile presentation apparatus (Fig. 1B, (1), is installed in a mobile object (vehicle (Fig. 1A, (9)). However, further, Rika does not specifically disclose that the degree of contact is estimated on a basis of a state of movement of the mobile object. Examiner takes Official Notice for the degree of contact being estimated on a basis of a state of movement of the mobile object. It would have been obvious to one of ordinary skill in the art at the time of filing to have estimated the degree of contact on the basis of the state of movement of the vehicle, in the device of Rika, because it is well known in the art of touch detection to the degree or area of touch will be affected during movement of a moving vehicle, and a person skilled in the art could easily have conceived making the area determination on the basis of the moving situation of the vehicle, to provide haptic feedback to minimize the difference in how a user feels vibration depending on area touched by the user (See Abstract).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagawa et al. (US 2019/0278372) discloses An information processing system includes a controller device to be fastened to a user's hand and an information processing apparatus that is connected to the controller device to exchange information with the controller device. The controller device includes a vibrating element causing a housing of the controller device to vibrate, receives information indicating a vibration intensity of the vibrating element, and acquires information related to a contact area between the controller device and the user's hand so as to cause the vibrating element to vibrate. Also, the controller device or the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692